    Case: 2:20-mj-00288-KAJ Doc #: 23 Filed: 07/29/21 Page: 1 of 2 PAGEID #: 38




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVSION

UNITED STATES OF AMERICA,                       :

               Plaintiff,                       :   CASE NO. 2:20-MJ-288

       v.                                       :   MAGISTRATE JUDGE JOLSON

LEATHA INEZ SAVAGE,                             :

               Defendant.                       :


                   MOTION TO MODIFY CONDITIONS OF RELEASE

       Defendant, Leatha Inez Savage, through undersigned counsel, respectfully moves the

court for an order to modify Defendant’s conditions of release that were set on April 20, 2020, in

the above-referenced case. The reasons in support of this Motion are set forth in the following

Memorandum.



                                             Respectfully submitted,

                                             /s/ Samuel H. Shamansky
                                             SAMUEL H. SHAMANSKY
                                             Ohio Supreme Court No. 0030772
                                             523 South Third Street
                                             Columbus, Ohio 43215
                                             (614) 242-3939 – Office
                                             (614) 242-3999 – Fax

                                             Counsel for Defendant
    Case: 2:20-mj-00288-KAJ Doc #: 23 Filed: 07/29/21 Page: 2 of 2 PAGEID #: 39




                                       MEMORANDUM

        Following her initial appearance, Counsel for Defendant requests a modification of the

court’s conditions of release. Defendant has complied with every condition of the court.

Defendant desires to have her trial travel limitation expanded to the Continental United States.

Assistant United States Attorney Sheila Lafferty is not opposed to this request.



                                               Respectfully submitted,

                                               /s/ Samuel H. Shamansky
                                               SAMUEL H. SHAMANSKY
                                               Ohio Supreme Court No. 0030772
                                               523 South Third Street
                                               Columbus, Ohio 43215
                                               (614) 242-3939 – Office
                                               (614) 242-3999 – Fax

                                               Counsel for Defendant


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Southern District of Ohio using the CM/ECF system,

which will send notification of such filing to Assistant U.S. Sheila Lafferty, 303 Marconi

Boulevard, Suite 200, Columbus, Ohio 43215, on July 29, 2021.


                                               /s/ Samuel H. Shamansky
                                               SAMUEL H. SHAMANSKY
